    Case 18-10021-SMT   Doc 243    Filed 06/11/20 Entered 06/11/20 08:14:57   Desc Main
                                  Document     Page 1 of 6
The document below is hereby signed.

Signed: June 10, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     PIERRE PHILIPPE BARKATS,              )     Case No. 14-00053
                                           )     (Chapter 7)
                     Debtor.               )
     ____________________________          )
                                           )
     WENDELL W. WEBSTER, TRUSTEE,          )
                                           )
                        Plaintiff,         )
                                           )
                  v.                       )     Adversary Proceeding No.
                                           )     18-10021
     RONDI WALKER, M.D., et al.,           )
                                           )     Not for publication in
                        Defendants.        )     West’s Bankruptcy Reporter

          MEMORANDUM DECISION RE LINE SEEKING INTERIM DISTRIBUTION

          The court assumes that the reader is familiar with the

     court’s earlier rulings in this adversary proceeding.               Webster,

     the IRS, and Democracy Capital have submitted a line requesting

     entry of a proposed Interim Distribution Order calling for

     distributions on the IRS’s liens for Walker’s income tax

     liabilities for 2012 and 2013 and Democracy Capital’s claim for
Case 18-10021-SMT   Doc 243    Filed 06/11/20 Entered 06/11/20 08:14:57   Desc Main
                              Document     Page 2 of 6


 amounts owed other than attorney’s fees incurred after May 15,

 2020.     The proposed Interim Distribution Order would direct:

            a. Payment shall be made to the order of the United
      States in the amount of $187,380.10, plus an additional
      $25.57 per day after July 2, 2020, in satisfaction of the
      income tax liabilities of Dr. Rondi Walker for tax year
      2012.

            b. Payment shall be made to the order of the United
      States in the amount of $185,593.15, plus an additional
      $25.30 per day after July 2, 2020, in satisfaction of the
      income tax liabilities of Dr. Rondi Walker for tax year
      2013.

           c. Payment shall be made to the order of Democracy
      Capital Corporation in the amount of $883,934.96, plus an
      additional $107.95 per day after June 15, 2020, in
      partial satisfaction of the debt secured by its deed of
      trust filed on August 20, 2014.     The amounts paid to
      Democracy Capital is in partial satisfaction because
      Democracy Capital may assert claims for additional
      professional fees as a part of its secured claim.


      1.     Appropriateness of Making the Interim Distributions.

 The three claims to be paid under the proposed Interim

 Distribution Order are secured by liens against Walker’s interest

 in the sale proceeds held by Webster that clearly are entitled to

 priority over liens that were filed on later dates with the

 Recorder of Deeds of the District of Columbia.             The court has

 already ruled that the bulk of the proceeds held by Webster are

 property of Walker.     Regardless of the outcome of certain

 remaining issues in this adversary proceeding not yet resolved,

 Walker’s share of the sale proceeds will well exceed the amounts

 to be paid under the proposed Interim Distribution Order.


                                        2
Case 18-10021-SMT     Doc 243    Filed 06/11/20 Entered 06/11/20 08:14:57     Desc Main
                                Document     Page 3 of 6


 Finally, the amounts proposed to be paid on the three claims

 (with adjustments noted below) are correct and have either not

 been disputed after opportunity to dispute those amounts or have

 been upheld after any dispute was raised.

       2.     IRS Per Diem Amount.        The IRS appears to have used 5%

 instead of 3% per annum to calculate the amount of interest

 accruing each day after July 2, 2020.              The IRS previously filed a

 statement of what it would be owed through July 2, 2020, and no

 one timely objected to that statement.               With respect to the tax

 year 2012, the statement showed $187,380.10 owed as of July 2,

 2020.      The Account Transcript of April 2020 (attached to the

 statement) showed that $185,520.83 was owed as of April 20, 2020.

 The statement showed an increase to $187,380.10 as of July 2,

 2020, which works out to a per diem based on an interest rate of

 roughly 5% per annum.          Similarly, the per diem shown on the

 proposed Interim Distribution Order of $25.57 per day on

 $187,380.10 equates to roughly a 5% per annum interest rate.

 However, the interest rate on unpaid taxes has decreased to 3%

 per annum for the third quarter of 2020.               See:

  https://www.irs.gov/newsroom/interest-rates-decrease-for-the-third-quarter-of-2020.




                                           3
Case 18-10021-SMT     Doc 243    Filed 06/11/20 Entered 06/11/20 08:14:57     Desc Main
                                Document     Page 4 of 6


       Accordingly, the per diem addition of $25.57 per day after

 July 2, 2020, for the tax debt due for the year 2012 may be in

 error.1    In any event, unless there were to be a stay of the

 Interim Distribution Order, the IRS ought to be paid by July 2,

 2020.     I will alter the proposed Interim Distribution Order to

 leave interest accruing after July 2, 2020, on the liability for

 2012 for another day.          If the trustee makes the payment before

 July 2, 2020, he should reduce the payment by the stated $25.57

 per day that he makes the payment earlier than July 2, 2020,

 without prejudice to the IRS seeking additional interest if that

 results in the IRS not having received the full amount of

 interest to which the IRS is entitled.



       1
         It is impossible to supply a daily per diem if one
 compounds interest daily as authorized by 26 U.S.C. § 6605.                      For
 example, using:

  https://www.thecalculatorsite.com/finance/calculators/compoundinterestcalculator.php

 and computing interest of 3% per annum, compounded daily, for
 three consecutive months, interest on $187,380.10 is:

       $469.02 for the first month (not $468.45 using simple
       interest: (.03 x $187,380.10)/12) = $468.45);

       $470.19 for the next month; and

       $471.37 for the next month.

 There is no fixed interest accrual per day. The IRS appears to
 have dropped compounding of interest after April 20, 2020, in
 order to provide a fixed interest accrual per day. But even with
 compounding of interest, the amount of interest accrued for any
 day in July 2020 would be less than $25.57 if one uses 3% per
 annum as the interest rate instead of 5% per annum.

                                           4
Case 18-10021-SMT   Doc 243    Filed 06/11/20 Entered 06/11/20 08:14:57   Desc Main
                              Document     Page 5 of 6


      The same apparent error of using 5% per annum instead of 3%

 per annum to calculate the per diem rate also applies to the

 income tax liability for 2013, for which the proposed Interim

 Distribution Order shows $25.30 per day being owed after July 2,

 2020, on a debt as of July 2, 2020, of $185,593.15, versus the

 $183,751.61 that the Account Transcript showed was owed as of

 April 20, 2020.    I will alter the proposed Interim Distribution

 Order to leave interest accruing after July 2, 2020, on the

 liability for 2013 for another day.           If the trustee makes the

 payment before July 2, 2020, he should reduce the payment by the

 stated $25.30 for each day that he makes the payment prior to

 July 2, 2020, without prejudice to the IRS seeking additional

 interest if that results in the IRS not having received the full

 amount of interest to which the IRS is entitled.

      Because the annual rate of interest will be 3% per annum

 instead of 5% per annum for July 1 and 2, 2020, the IRS’s

 calculation of the amount owed as of July 2, 2020, necessarily

 included excessive interest for those two days.             By my

 calculation, there has been an overstatement of interest of no

 more than $21 for 2012 and of no more than $21 for 2013.                 I will

 reduce the amount owed for each year as of July 2, 2020, by $21,

 without prejudice to the IRS seeking an upward adjustment of the

 interest owed.

      2.   Error of $4.00 Regarding Amount Owed to Democracy


                                        5
Case 18-10021-SMT                                                                      Doc 243    Filed 06/11/20 Entered 06/11/20 08:14:57   Desc Main
                                                                                                 Document     Page 6 of 6


 Capital as of June 15, 2020.                                                                            The proposed Interim Distribution

 Order shows Democracy Capital owed $883,934.96 as of June 15,

 2020.                                     The uncontested earlier statement Democracy Capital filed

 on May 1, 2020 (Dkt. No. 189) showed Democracy Capital entitled

 to interest of $107.95 per day after May 31, 2020, and showed

 that it was owed $876,741.31 as of May 31, 2020.                                                                                 Additional

 allowed attorney’s fees brought that to $882,311.71.                                                                                  Interest at

 $107.95 per day after May 31, 2020, would result in $1,619.25 in

 additional interest as of June 15, 2020, for a total owed that

 date of $883,930.96, which is $4.00 less than what the proposed

 Interim Distribution Order would treat Democracy Capital as owed

 on June 15, 2020.                                                                        I will adjust the proposed Interim

 Distribution Order to eliminate that $4.00 error.

                               4.                      Conclusion.                           An Interim Distribution Order follows with

 the adjustments set forth above.                                                                              The Interim Distribution Order

 will be stayed for 14 days.

                                                                                                                     [Signed and dated above.]

 Copies to: All counsel of record.




 R:\Common\TeelSM\Judge Temp Docs\Webster v. Walker - Mem Decsn re Interim Order.wpd
                                                                                                           6
